Dear Mr. Dupleix:
You have requested an opinion of the Attorney General regarding the proper procedures to be followed to effect a refund of taxes paid in error by taxpayers.
In answer to your question, we refer you to R.S. 47:2108.1, a copy of which is attached for your reference and convenience. As can be seen from this provision, affected taxpayers should present their claims to the Louisiana Tax Commission (Commission) within three years of the date of the erroneous payment(s) on such forms and with such proofs the Commission may require.
Once there has been a determination made that taxes have been paid in error, Paragraph C (1)-(3) of Section 2108.1 provides for the manner in which refund or repayment shall be accomplished by the Tax Collector. You will note that if taxes are erroneously paid on property which is or could be homestead exempt, the Tax Collector is required to immediately notify the affected tax recipient bodies to remit the amount paid in error. Upon receipt thereof, the Tax Collector has thirty (30) days to remit the payment in full to the taxpayer. In the event the erroneous payment is paid on property which would not qualify for a homestead exemption, the Tax Collector is responsible for ensuring that the taxpayer receives a credit against future advalorem tax liability on that property.
After reviewing the attachment, should you have any additional questions concerning this matter, please do not hesitate to contact us.
With kindest regards, I am
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
 By: __________________________ ROBERT E. HARROUN, III
Assistant Attorney General
RPI/Rob3/cla